Citation Nr: 1125464	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In December 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The record reflects that the Veteran submitted additional evidence to the Board and has waived initial review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran did not exhibit a left knee disability in service, arthritis of the left knee did not manifest within one year of separation from service, and a left knee disability is not otherwise shown to be etiologically related to his military service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in December 2005 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A February 2010 letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the February 2010 notice letter was not issued prior to the initial adjudication of the Veteran's claim in January 2006.  His claim, however, was subsequently readjudicated in a January 2011 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, private medical records, and Social Security Administration (SSA) records.  In August 2010, VA received a negative reply to a records request that was sent to the Brooke Army Medical Center at Fort Sam Houston, Texas, in compliance with the Board's December 2009 remand.  This negative reply fulfills the duty to assist requirements of 38 C.F.R. § 3.159(c)(2) for obtaining records in the custody of a Federal department or agency. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination in connection with his claim in May 2010.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the May 2010 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a left knee disability, which he essentially contends developed as a result of an in-service injury.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has submitted ample evidence of a current left knee disability, including private medical records reflecting that the Veteran underwent a left knee arthroscopy with partial medial meniscectomy in July 2005.  

In terms of an in-service injury, the Veteran has claimed that he twisted his left knee while running during basic training.  At his October 2009 hearing, the Veteran reported that he did not go to sickbay for treatment because he was told he would have to repeat basic training.  He testified that "I decided to pull it through, wrap around some bandages and left and went back to San Antonio at which time my wife took me to Fort Sam [Houston] several times for some medication because I was in great pain."  As noted above, there are no available records from Fort Sam Houston.  

The Veteran's service treatment records reflect that his lower extremities were found to be clinically normal at the times of his October 1964 pre-induction and January 1966 induction examinations.  He reported no history of or current arthritis or trick or locked knee on his October 1964 pre-induction and January 1966 induction medical history reports.  Likewise, the Veteran's lower extremities were found to be clinically normal at the time of his December 1967 separation examination, and he denied any past or current arthritis or trick or locked knee in his December 1967 separation medical history report.  As reported by the Veteran, his service treatment records do not reflect that he sought treatment for a left knee injury during service.  Nor do they reflect that he ever reported a left knee injury, even on his separation medical history report.  

Following service, the record reflects that the Veteran claimed entitlement to service connection for a back injury in March 1984.  He underwent a VA examination for this claim in August 1984, at which time he described back problems with pulsating pain running to his lower right leg.  He reported no left knee symptomatology at this time.  No abnormalities were noted in his extremities on examination.  

The earliest post-service medical evidence of a left knee disability is from 2005, which is approximately 38 years following his separation from service.  A June 2005 medical record from the Veteran's private orthopedic surgeon notes that the Veteran "does not recall any specific date of injury to his left knee.  He does not feel this is work related.  He has multiple injuries some of which were sustained in active duty in the Vietnam War."  Another July 2005 record notes that the Veteran "has had pain and instability in his left knee for quite a while."  

There are two etiology opinions of record from competent medical professionals.  The first of these is an August 2005 letter from the Veteran's orthopedic surgeon.  This letter notes that he first saw the Veteran regarding his left knee symptoms in June 2005.  He noted that the Veteran related a history of a distinct injury in March 1966 while he was in basic training when he "was on a run and twisted his left ankle and knee."  It was noted that the Veteran "was evaluated and told that he would be 'alright.'"  He reported that his left knee symptoms lasted two to three months.  The Veteran finished training and simply wrapped his knee.  He reported that he has had a difficult time with his left knee since this injury, and that he has had multiple episodes of catching and giving way.  

The Veteran's surgeon reported that an MRI that was performed after the initial consultation demonstrated a medical meniscus tear.  He noted that he performed an arthroscopic partial medial meniscectomy in July 2005, and that the medial meniscus tear appeared to be old.  He opined that "[t]his was entirely consistent with his history of having had an injury many years ago.  I think that on a more likely than not basis, his medical meniscus tear occurred while he was in basic training."  He also noted a small area of degenerative change beneath the meniscus tear.  

The May 2010 VA examination report reflects the Veteran reported that his left knee pain began in about January 1966 when he twisted it in basic training in Louisiana.  He reported that his symptoms have become progressively worse since service.  Following a review of the Veteran's reported symptoms and findings made on physical examination, the examiner diagnosed tricompartmental degenerative joint disease, bilateral, greatest in the medial compartments and slightly greater on the right, where it is severe.  

The examiner noted that no records in the service treatment records showed any injury to the knee.  She reviewed private medical records and cited the private surgeon's 2005 examination and arthroscopy records as pertinent medical evidence.  The examiner also noted that she reviewed the service treatment records and VA records.  She noted that a complex medical history of physical that was performed in August 2005 does not list any left knee problems at all, and the examination was within normal limits.  

The examiner opined that she could not resolve the etiology question without resort to mere speculation.  She noted that no records in the service treatment records show any injury to the Veteran's knee.  Her rationale was that the only evidence of when or where the Veteran tore his left medial meniscus was contained in a 2004 letter from the Veteran's spouse and in notes from private doctors as to an old meniscus tear in 2005.  (The Board notes that the August 2004 letter from the Veteran's wife discusses his history of back pain, but it does not mention his left knee.)  She noted that the Veteran's first claim for service connection does not show any claim for a knee disability and, according to x-rays, both knees have degeneration and the right is more diseased than the left.  She stated that the comment that the Veteran received "something" from the pharmacy dispensary is not sufficient to conclude that he received medication for his knee, as he was noted to have neck and back problems from a fall off of a bridge on a mechanical crane.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds the opinions of record to be probative to the question at hand, as they were offered by individuals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The private opinion was offered by an orthopedic surgeon, while the VA opinion was given by a registered nurse practitioner.

However, the Board must find greater probative value in the May 2010 VA opinion against the claim than in the August 2005 supporting opinion.  Specifically, the Board notes that the May 2010 examiner's opinion includes a thorough review of the Veteran's pertinent history, including his service treatment records and post-service medical records, while the private physician's opinion is based solely on the Veteran's own account of his medical history.  The VA examiner's opinion is also based on interview and examination of the Veteran.  She thoroughly explains the rationale for her opinion and, in doing so, discusses the Veteran's documented medical history as presented in his service treatment records, his past VA benefits claims, and his post-service medical records.  For these reasons, the Board finds the May 2010 VA examiner's opinion to be highly probative to the matter at hand.

On the other hand, the Board finds that the probative value of the private opinion is diminished.  The Board acknowledges that the fact that the private opinion of record is based upon the Veteran's medical history as reported by the Veteran himself, without review of the claims file, does not diminish the probative value of the opinion itself.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the case at hand, however, the Board finds that the probative value of the private orthopedic surgeon's opinion is diminished to the extent that it relies upon details of the Veteran's own reports of his medical history that are contradicted by his service treatment records and post-service medical records.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts that have been found to be inaccurate or that are contradicted by other facts of record); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on lay statement renders a medical report incredible only if the Board rejects the credibility of the lay statements).

Specifically, the fact that the Veteran's service treatment records do not reflect that he sought treatment for a left knee injury in service is not inconsistent with the Veteran's account of his injury.  However, his express denial of any past or current knee problems on his December 1967 separation medical history report and the fact that no meniscal tear was found when the Veteran was examined for separation in December 1967 directly contradict the Veteran's later report of an in-service knee injury.  Furthermore, as noted above, the Veteran did not recall having had a specific left knee injury when he first sought treatment for the left knee in June 2005.  Based on this information, the Board must find that the Veteran's account of an in-service knee injury and a continuity of symptomatology since service lacks credibility.  

Finally, the Board acknowledges the Veteran's own lay assertions that his left knee disability is related to an in-service injury.  Also of record are three virtually identical February 2011 statements from the Veteran's siblings.  These statements all observe that the Veteran "left for basic training at Fort Polk Louisiana and came back on furlough after his training.  My Brother ... came back from basic training with a very bad limp and ... his wife took him immediately to Fort Sam Houston to seek medical attention.  During this time he was home he walked with a limp and also used a cane for support.  He stayed home for some time and left to his other duty station still limping and having problem with his leg."

The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a lay person, the Veteran is competent to report having twisted his left knee in service and having experienced progressively worsening symptoms ever since.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

As discussed above, the Veteran's lay testimony, while competent, has been found to lack credibility in that it is directly contradicted by in-service and post-service medical evidence and assertions.  For this reason, the Board finds that the Veteran's lay assertions lack probative value and cannot serve to establish entitlement to the claimed benefit.

The Veteran's siblings are also competent to testify that their brother came home from basic training with a very bad limp and sought medical attention.  The credibility of his siblings' statements is called into question by the fact that the three separate statements are duplicates, and merely signed by separate individuals.  Furthermore, it is also difficult to believe that the Veteran was limping so badly in 1966 that all three of his siblings can vividly describe it 45 years later but that the Veteran did not seek treatment for the underlying left knee condition in service and did not even remember having suffered such a severe a knee injury when filling out his own separation medical history record less than two years later in December 1967.  Therefore, the Board finds that the lay statements made by the Veteran's siblings lack probative value and cannot serve to establish entitlement to the claimed benefit.

In summary, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current left knee disability that is etiologically related to his military service, either on a direct or a presumptive basis.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a left knee disability is not warranted. 



ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


